- significant index no - department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division cct tep rat in re company this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ended date the conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the company has a calendar_year fiscal_year the company had net losses in each of the last five years with the exception of when a net_loss was avoided only through the sale of one of its divisions on its more profitable lines streamlined its workforce and operating overhead and undergone a financial restructuring to reduce debt costs these efforts have shown some success as the company has reduced both the cost of sales and selling and administrative expenses as percentages of net sales and for the first six months of reported a de minimus net profit in response the company has concentrated its efforts as of date the value of the assets of the plan was equal to of the plan’s current_liability because the prospects for recovery are uncertain and because the plan is under-funded we are granting this waiver subject_to the following conditions the contributions required to satisfy the minimum_funding_standard for the plan years ending date and date shall be timely made within the meaning of sec_412 of the code without a waiver being granted for such years oe the waiver of the minimum_funding_standard for the plan_year ended date shall be secured within twelve months of the date of this letter in a manner acceptable to the if these conditions are not satisfied the waiver is retroactively null and void you agreed to these conditions in a letter dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file a copy of this letter is also being sent to the manager employee_plans classification in the enrolled_actuary for the plan a copy of this letter should be furnished to if you have any questions on this ruling letter please contact sincerely cir carol d gold director employee_plans
